Exhibit 10.7

 

 

 

 

 

 

 

 

 

 

 

 

 

Rodin INCOME trust, INC.

LONG-TERM Incentive Plan

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

rodin INCOME trust, INC.

FORM OF LONG TERM INCENTIVE PLAN

 

ARTICLE 1  PURPOSE

1

1.1      General

1

ARTICLE 2  DEFINITIONS

1

2.1      Definitions

1

ARTICLE 3  PLAN EFFECTIVE DATE; TERMINATION OF PLAN

6

3.1      Plan Effective Date

6

3.2      Termination of Plan

6

ARTICLE 4  ADMINISTRATION

6

4.1      Committee

6

4.2      Actions and Interpretations by the Committee

7

4.3      Authority of Committee

7

4.4      Award Notifications

8

ARTICLE 5  SHARES SUBJECT TO THE PLAN

8

5.1      Number of Shares

8

5.2      Share Counting

8

5.3      Stock Distributed

9

ARTICLE 6  ELIGIBILITY

9

6.1      General

9

ARTICLE 7  STOCK OPTIONS

9

7.1      General

9

7.2      Incentive Stock Options

10

ARTICLE 8  STOCK APPRECIATION RIGHTS

10

8.1      Grant of Stock Appreciation Rights

10

ARTICLE 9  RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK UNITS

11

9.1      Grant of Restricted Stock, Restricted Stock Units and Deferred
           Stock Units

11

9.2      Issuance and Restrictions

11

9.3      Forfeiture

11

9.4      Delivery of Restricted Stock

11

ARTICLE 10 PERFORMANCE AWARDS

11

10.1      Grant of Performance Awards

11

10.2      Performance Goals

12

ARTICLE 11  DIVIDEND EQUIVALENTS

12

11.1      Grant of Dividend Equivalents

12

- i -

 

--------------------------------------------------------------------------------

 

ARTICLE 12  OTHER AWARDS

12

12.1      Grant of Other Awards

12

ARTICLE 13  PROVISIONS APPLICABLE TO AWARDS

14

13.1      Term OF Awards

14

13.2      Form of Payment for Awards

14

13.3      Limits on Transfer

14

13.4      Beneficiaries

14

13.5      Stock Trading Restrictions

14

13.6      Acceleration upon Death or Disability

14

13.7      Acceleration upon a Change in Control

15

13.8      Acceleration for Any Reason

15

13.9      Forfeiture Events

15

13.10    Substitute Awards

16

ARTICLE 14  CHANGES IN CAPITAL STRUCTURE

16

14.1      Mandatory Adjustments

16

14.2      Discretionary Adjustments

16

14.3      General

17

ARTICLE 15  AMENDMENT, MODIFICATION AND TERMINATION

17

15.1      Amendment, Modification and Termination

17

15.2      Awards Previously Granted

17

15.3      Compliance Amendments

18

ARTICLE 16  GENERAL PROVISIONS

18

16.1      Rights of Participants

18

16.2      Withholding

18

16.3      Special Provisions Related to Section 409a of the Code

19

16.4      Unfunded Status of Awards

20

16.5      Relationship to Other Benefits

20

16.6      Expenses

20

16.7      Titles and Headings

20

16.8      Gender and Number

20

16.9      Fractional Shares

20

16.10    Government and Other Regulations

20

16.11    Governing Law

21

16.12    Additional Provisions

21

16.13    No Limitations on Rights of Company

21

16.14    Indemnification

21

 

- ii -

 

--------------------------------------------------------------------------------

 

RODIN INCOME TRUST, INC.

FORM OF LONG TERM INCENTIVE PLAN

 

ARTICLE 1

PURPOSE

 

1.1.GENERAL.  The purpose of the Rodin Income Trust, Inc. Long Term Incentive
Plan (the “Plan”) is to enable Rodin Income Trust, Inc. (the “Company”) and its
Affiliates (as defined below) to (1) provide an incentive to employees,
officers, directors and consultants to increase the value of the Company’s
common stock, (2) give such persons a stake in the Company’s future that
corresponds to the stake of each of the Company’s stockholders, and (3) obtain
or retain the services of these persons who are considered essential to the
Company’s long-term success, by offering such persons an opportunity to
participate in the Company’s growth through ownership of the Company’s common
stock or through other equity-related awards. Accordingly, the Plan permits the
grant of incentive awards from time to time to selected employees, officers,
directors and consultants of the Company and its Affiliates.

 

ARTICLE 2

DEFINITIONS

 

2.1.DEFINITIONS.  When a word or phrase appears in this Plan with the initial
letter capitalized, and the word or phrase does not commence a sentence, the
word or phrase shall generally be given the meaning ascribed to it in this
Section or in Section 1.1 unless a clearly different meaning is required by the
context.  The following words and phrases shall have the following meanings:

 

(a)“Affiliate” means (i) any Subsidiary or Parent, or (ii) an entity that
directly or through one or more intermediaries controls, is controlled by or is
under common control with, the Company, as determined by the Committee.

 

(b)“Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Deferred Stock Unit, Performance Award, Dividend
Equivalent, Other Award, or any other right or interest relating to Stock or
cash, granted to a Participant under the Plan.

 

(c)“Award Notification” means a written document, in such form as the Committee
prescribes from time to time, setting forth the terms and conditions of an
Award.  Award Notifications may be in the form of individual award agreements or
certificates or a program document describing the terms and provisions of an
Award or series of Awards under the Plan.  The Committee may provide for the use
of electronic or internet Award Notifications, and the use of electronic or
internet means for the acceptance thereof and actions thereunder by a
Participant.

 

(d)“Beneficial Owner” shall have the meaning given such term in Rule 13d-3 of
the General Rules and Regulations under the 1934 Act.

 

(e)“Board” means the Board of Directors of the Company.

 

(f)“Cause” as a reason for a Participant’s termination of employment shall have
the meaning assigned such term in the employment, severance or similar
agreement, if any, between such Participant and the Company or an Affiliate;
provided, however, that if there is no such employment, severance or similar
agreement in which such term is defined, and unless otherwise defined in the
applicable Award Notification, “Cause” shall mean any of the following acts by
the Participant, as determined by the Committee: gross neglect of duty,
prolonged absence from duty

 

--------------------------------------------------------------------------------

 

without the consent of the Company, material breach by the Participant of any
published Company code of conduct or code of ethics; or willful misconduct,
misfeasance or malfeasance of duty which is reasonably determined to be
detrimental to the Company. With respect to a Participant’s termination of
directorship, “Cause” means an act or failure to act that constitutes cause for
removal of a director under applicable Maryland law.  The determination of the
Committee as to the existence of “Cause” shall be conclusive on the Participant
and the Company.  

 

(g)“Change in Control” means and includes the occurrence of any one of the
following events but shall specifically exclude a Public Offering:

 

(i)individuals who, on the Plan Effective Date, constitute the Board (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
such Board, provided that any person becoming a director after the Plan
Effective Date and whose election or nomination for election was approved by a
vote of at least a majority of the Incumbent Directors then on the Board shall
be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to the election or removal of directors
(“Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of any Person other than the Board (“Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed an Incumbent Director; or

 

(ii)any Person becomes a Beneficial Owner, directly or indirectly, of either (A)
35% or more of the then-outstanding shares of common stock of the Company
(“Company Common Stock”) or (B) securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
eligible to vote for the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (ii), the
following acquisitions of Company Common Stock or Company Voting Securities
shall not constitute a Change in Control: (w) an acquisition directly from the
Company, (x) an acquisition by the Company or a Subsidiary, (y) an acquisition
by any employee benefit plan (or related trust) sponsored or maintained by the
Company or any Subsidiary, or (z) an acquisition pursuant to a Non-Qualifying
Transaction (as defined in subsection (iii) below); or

 

(iii)the consummation of a reorganization, merger, consolidation, statutory
share exchange or similar form of corporate transaction involving the Company or
a Subsidiary (a “Reorganization”), or the sale or other disposition of all or
substantially all of the Company’s assets (a “Sale”) or the acquisition of
assets or stock of another corporation or other entity (an “Acquisition”),
unless immediately following such Reorganization, Sale or Acquisition: (A) all
or substantially all of the individuals and entities who were the Beneficial
Owners, respectively, of the outstanding Company Common Stock and outstanding
Company Voting Securities immediately prior to such Reorganization, Sale or
Acquisition beneficially own, directly or indirectly, more than 35% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Reorganization, Sale or Acquisition (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets or stock either directly or
through one or more subsidiaries, the “Surviving Entity”) in

2

 

 

--------------------------------------------------------------------------------

 

substantially the same proportions as their ownership, immediately prior to such
Reorganization, Sale or Acquisition, of the outstanding Company Common Stock and
the outstanding Company Voting Securities, as the case may be, and (B) no Person
(other than (x) the Company or any Subsidiary, (y) the Surviving Entity or its
ultimate parent entity, or (z) any employee benefit plan (or related trust)
sponsored or maintained by any of the foregoing) is the Beneficial Owner,
directly or indirectly, of 35% or more of the total common stock or 35% or more
of the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Entity, and (C) at least a majority of the members of
the board of directors of the Surviving Entity were Incumbent Directors at the
time of the Board’s approval of the execution of the initial agreement providing
for such Reorganization, Sale or Acquisition (any Reorganization, Sale or
Acquisition which satisfies all of the criteria specified in (A), (B) and (C)
above shall be deemed to be a “Non-Qualifying Transaction”); or

 

(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

(h)“Charter” means the articles of incorporation of the Company, as such
articles of incorporation may be amended from time to time.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.  For purposes of this Plan, references to sections of the Code shall be
deemed to include references to any applicable regulations thereunder and any
successor or similar provision.

 

(j)“Committee” means the committee of the Board described in Article 4.

 

(k)“Company” means Rodin Income Trust, Inc., a Maryland corporation, or any
successor corporation.

 

(l)“Continuous Status as a Participant” means the absence of any interruption or
termination of service as an employee, officer, director, consultant or advisors
of the Company or any Affiliate, as applicable; provided, however, that for
purposes of an Incentive Stock Option “Continuous Status as a Participant” means
the absence of any interruption or termination of service as an employee of the
Company or any Parent or Subsidiary, as applicable, pursuant to applicable tax
regulations.  Continuous Status as a Participant shall not be considered
interrupted in the following cases: (i) a Participant transfers employment
between the Company and an Affiliate or between Affiliates, or (ii) in the
discretion of the Committee as specified at or prior to such occurrence, in the
case of a spin-off, sale or disposition of the Participant’s employer from the
Company or any Affiliate, or (iii) any leave of absence authorized in writing by
the Company prior to its commencement; provided, however, that for purposes of
Incentive Stock Options, no such leave may exceed 90 days, unless reemployment
upon expiration of such leave is guaranteed by statute or contract.  If
reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, on the 91st day of such leave any Incentive Stock Option held
by the Participant shall cease to be treated as an Incentive Stock Option and
shall be treated for tax purposes as a Nonstatutory Stock Option.  Whether
military, government or other service or other leave of absence shall constitute
a termination of Continuous Status as a Participant shall be determined in each
case by the Committee at its discretion, and any determination by the Committee
shall be final and conclusive.  

 

3

 

 

--------------------------------------------------------------------------------

 

(m)“Deferred Stock Unit” means a right granted to a Participant under Article 9
to receive Shares (or the equivalent value in cash or other property if the
Committee so provides) at a future time as determined by the Committee, or as
determined by the Participant within guidelines established by the Committee in
the case of voluntary deferral elections.

 

(n)“Disability” of a Participant means that the Participant (i) is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s employer.  If the determination of
Disability relates to an Incentive Stock Option, Disability means Permanent and
Total Disability as defined in Section 22(e)(3) of the Code.  In the event of a
dispute, the determination of whether a Participant is Disabled will be made by
the Committee and may be supported by the advice of a physician competent in the
area to which such Disability relates.

 

(o)“Dividend Equivalent” means a right granted to a Participant under Article
11.

 

(p)“Eligible Participant” means an employee, officer, consultant or director of
the Company or any Affiliate.

 

(q)“Exchange” means any national securities exchange on which the Stock may from
time to time be listed or traded.

 

(r)“Fair Market Value,” on any date, means (i) if the Stock is listed on a
securities exchange, the closing sales price on such exchange or over such
system on such date or, in the absence of reported sales on such date, the
closing sales price on the immediately preceding date on which sales were
reported, or (ii) if the Stock is not listed on a securities exchange, the mean
between the bid and offered prices as quoted by the applicable interdealer
quotation system for such date, provided that if the Stock is not quoted on such
interdealer quotation system or it is determined that the fair market value is
not properly reflected by such quotations, Fair Market Value will be determined
by such other method as the Committee determines in good faith to be reasonable
and in compliance with Code Section 409A.

 

(s)“Grant Date” of an Award means the first date on which all necessary
corporate action has been taken to approve the grant of the Award as provided in
the Plan, or such later date as is determined and specified as part of that
authorization process.  Notice of the grant shall be provided to the grantee
within a reasonable time after the Grant Date.

 

(t)“Incentive Stock Option” means an Option that is intended to be an incentive
stock option and meets the requirements of Section 422 of the Code or any
successor provision thereto.

 

(u)“Independent Director” means a director of the Company who is not a common
law employee of the Company and who meets the additional requirements set forth
for an “independent director” in the Charter.  

 

4

 

 

--------------------------------------------------------------------------------

 

(v)“Nonstatutory Stock Option” means an Option that is not an Incentive Stock
Option.

 

(w)“Rodin Income OP” means Rodin Income Trust Operating Partnership, L.P., a
Delaware limited partnership of which the Company is the sole general partner.

 

(x)“Rodin Income OP Interests” means limited partnership interests in Rodin
Income OP that may be exchanged or redeemed for Shares on a one-for-one basis,
or any profits interest in Rodin Income OP that may be exchanged or converted
into such limited partnership interests.

 

(y)“Option” means a right granted to a Participant under Article 7 of the Plan
to purchase Stock at a specified price during specified time periods.  An Option
may be either an Incentive Stock Option or a Nonstatutory Stock Option.

 

(z)“Other Award” means a right granted to a Participant under Article 12.

 

(aa)“Parent” means a corporation, limited liability company, partnership or
other entity which owns or beneficially owns a majority of the outstanding
voting stock or voting power of the Company. Notwithstanding the above, with
respect to an Incentive Stock Option, Parent shall have the meaning set forth in
Section 424(e) of the Code.

 

(bb)“Participant” means a person who, as an employee, officer, director
or  consultant of the Company or any Affiliate, has been granted an Award under
the Plan; provided that in the case of the death of a Participant, the term
“Participant” refers to a beneficiary designated pursuant to Section 13.4 or the
legal guardian or other legal representative acting in a fiduciary capacity on
behalf of the Participant under applicable state law and court supervision.

 

(cc)“Performance Award” means any award granted under the Plan pursuant to
Article 10.

 

(dd)“Person” means any individual, entity or group, within the meaning of
Section 3(a)(9) of the 1934 Act and as used in Section 13(d)(3) or 14(d)(2) of
the 1934 Act.

 

(ee)“Plan” means the Rodin Income Trust, Inc. Long Term Incentive Plan, as
amended from time to time.

 

(ff)“Plan Effective Date” has the meaning assigned such term in Section 3.1.

 

(gg)“Public Offering” shall occur on the closing date of a public offering of
any class or series of the Company’s equity securities pursuant to a
registration statement filed by the Company under the 1933 Act.

 

(hh)“Restricted Stock” means Stock granted to a Participant under Article 9 that
is subject to certain restrictions and to risk of forfeiture.

 

(ii)“Restricted Stock Unit” means a right granted to a Participant under Article
9 to receive shares of Stock (or the equivalent value in cash or other property
if the Committee so provides) in the future, which right is subject to certain
restrictions and to risk of forfeiture.

 

5

 

 

--------------------------------------------------------------------------------

 

(jj)“Shares” means shares of the Company’s Stock.  If there has been an
adjustment or substitution pursuant to Section 14.1, the term “Shares” shall
also include any shares of stock or other securities that are substituted for
Shares or into which Shares are adjusted pursuant to Section 14.1.

 

(kk)“Stock” means the $0.01 par value common stock of the Company and such other
securities of the Company as may be substituted for Stock pursuant to Section
14.1.

 

(ll)“Stock Appreciation Right” or “SAR” means a right granted to a Participant
under Article 8 to receive a payment equal to the difference between the Fair
Market Value of a Share as of the date of exercise of the SAR over the grant
price of the SAR, all as determined pursuant to Article 8.

 

(mm)“Subsidiary” means any corporation, limited liability company, partnership
or other entity of which a majority of the outstanding voting stock or voting
power is beneficially owned directly or indirectly by the Company.
Notwithstanding the above, with respect to an Incentive Stock Option, Subsidiary
shall have the meaning set forth in Section 424(f) of the Code.

 

(nn)“1933 Act” means the Securities Act of 1933, as amended from time to time.

 

(oo)“1934 Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

ARTICLE 3

PLAN EFFECTIVE DATE; TERMINATION OF PLAN

 

3.1.PLAN EFFECTIVE DATE.  The Plan shall be effective as of the date it is
approved by both the Board and the stockholders of the Company (the “Plan
Effective Date”).

 

3.2.TERMINATION OF PLAN.  The Plan shall terminate on the tenth anniversary of
the Plan Effective Date unless earlier terminated as provided herein.  The
termination of the Plan on such date shall not affect the validity of any Award
outstanding on the date of termination, which shall continue to be governed by
the applicable terms and conditions of this Plan.  Notwithstanding the
foregoing, no Incentive Stock Options may be granted more than ten (10) years
after the earlier of (a) adoption of this Plan by the Board, or (b) the Plan
Effective Date.

 

ARTICLE 4

ADMINISTRATION

 

4.1.COMMITTEE.  The Plan shall be administered by a Committee appointed by the
Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board.  The members of the Committee shall be appointed by, and may be changed
at any time and from time to time in the discretion of, the Board.  It is
intended that at least two of the directors appointed to serve on the Committee
shall be “non-employee directors” (within the meaning of Rule 16b-3 promulgated
under the 1934 Act) and that any such members of the Committee who do not so
qualify shall abstain from participating in any decision to make or administer
Awards that are made to Eligible Participants who at the time of consideration
for such Award are persons subject to the short-swing profit rules of Section 16
of the 1934 Act.  However, the mere fact that a Committee member shall fail to
qualify as a “non-employee director” or shall fail to abstain from such action
shall not invalidate any Award made by the Committee which Award is otherwise
validly made

6

 

 

--------------------------------------------------------------------------------

 

under the Plan.  The members of the Committee shall be appointed by, and may be
changed at any time and from time to time in the discretion of, the Board.  The
Board may reserve to itself any or all of the authority and responsibility of
the Committee under the Plan or may act as administrator of the Plan for any and
all purposes.  To the extent the Board has reserved any authority and
responsibility or during any time that the Board is acting as administrator of
the Plan, it shall have all the powers of the Committee hereunder, and any
reference herein to the Committee (other than in this Section 4.1) shall include
the Board.  To the extent any action of the Board under the Plan conflicts with
actions taken by the Committee, the actions of the Board shall control.

 

4.2.ACTION AND INTERPRETATIONS BY THE COMMITTEE.  For purposes of administering
the Plan, the Committee may from time to time adopt rules, regulations,
guidelines and procedures for carrying out the provisions and purposes of the
Plan and make such other determinations, not inconsistent with the Plan, as the
Committee may deem appropriate.  The Committee’s interpretation of the Plan, any
Awards granted under the Plan, any Award Notification and all decisions and
determinations by the Committee with respect to the Plan are final, binding, and
conclusive on all parties.  Each member of the Committee is entitled to, in good
faith, rely or act upon any report or other information furnished to that member
by any officer or other employee of the Company or any Affiliate, the Company’s
or an Affiliate’s independent certified public accountants, Company counsel or
any executive compensation consultant or other professional retained by the
Company to assist in the administration of the Plan.

 

4.3.AUTHORITY OF COMMITTEE.  The Committee has the exclusive power, authority
and discretion to:

 

 

(a)

grant Awards;

 

 

(b)

designate Participants;

 

(c)determine the type or types of Awards to be granted to each Participant;

 

(d)determine the number of Awards to be granted and the number and type of
Shares, Rodin Income OP Interests or dollar amount to which an Award will
relate;

 

(e)determine the terms and conditions of any Award granted under the Plan;

 

(f)prescribe the form of each Award Notification, which need not be identical
for each Participant;

 

(g)decide all other matters that must be determined in connection with an Award;

 

(h)establish, adopt or revise any rules, regulations, guidelines or procedures
as it may deem necessary or advisable to administer the Plan;

 

(i)make all other decisions and determinations that may be required under the
Plan or as the Committee deems necessary or advisable to administer the Plan;

 

(j)amend the Plan or any Award Notification as provided herein; and

 

(k)adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company

7

 

 

--------------------------------------------------------------------------------

 

or any Affiliate may operate, in order to assure the viability of the benefits
of Awards granted to participants located in such other jurisdictions and to
meet the objectives of the Plan.

 

4.4.AWARD NOTIFICATIONS.  Each Award shall be evidenced by an Award
Notification.  Each Award Notification shall include such provisions, not
inconsistent with the Plan, as may be specified by the Committee.

 

ARTICLE 5

SHARES SUBJECT TO THE PLAN

 

5.1.NUMBER OF SHARES.  Subject to adjustment as provided in Sections 5.2 and
Section 14.1, the aggregate number of Shares reserved and available for issuance
pursuant to Awards granted under the Plan shall be 2,000,000.  The maximum
number of Shares that may be issued upon exercise of Incentive Stock Options
granted under the Plan shall be 2,000,000. The maximum number of Shares that may
be issued upon the exercise or grant of an Award granted under the Plan shall
not exceed, in the aggregate, an amount equal to 10% of the outstanding Shares
on the Grant Date.  

 

5.2.SHARE COUNTING.  Shares covered by an Award shall be subtracted from the
Plan share reserve as of the date of grant, but shall be added back to the Plan
share reserve in accordance with this Section 5.2.

 

(a)

To the extent that an Award is canceled, terminates, expires, is forfeited or
lapses for any reason, any unissued or forfeited Shares subject to the Award
will again be available for issuance pursuant to Awards granted under the Plan.

 

(b)

Shares subject to Awards settled in cash will again be available for issuance
pursuant to Awards granted under the Plan.

 

(c)

Shares withheld from an Award or delivered by a Participant to satisfy minimum
tax withholding requirements will again be available for issuance pursuant to
Awards granted under the Plan.

 

(d)

If the exercise price of an Option is satisfied by delivering Shares to the
Company (by either actual delivery or attestation), only the number of Shares
issued to the Participant in excess of the Shares tendered (by delivery or
attestation) shall be considered for purposes of determining the number of
Shares remaining available for issuance pursuant to Awards granted under the
Plan.  

 

(e)

To the extent that the full number of Shares subject to an Option or SAR is not
issued upon exercise of the Option or SAR for any reason, including by reason of
net-settlement of the Award, only the number of Shares issued and delivered upon
exercise of the Option or SAR shall be considered for purposes of determining
the number of Shares remaining available for issuance pursuant to Awards granted
under the Plan.

 

(f)To the extent that the full number of Shares subject to an Award other than
an Option or SAR is not issued for any reason, including by reason of failure to
achieve maximum performance goals, only the number of Shares issued and
delivered shall be considered for purposes of determining the number of Shares
remaining available for issuance pursuant to Awards granted under the Plan.

 

8

 

 

--------------------------------------------------------------------------------

 

(g)

Substitute Awards granted pursuant to Section 13.10 of the Plan shall not count
against the Shares otherwise available for issuance under the Plan under Section
5.1.

 

5.3.STOCK DISTRIBUTED.  Any Stock distributed pursuant to an Award may consist,
in whole or in part, of authorized and unissued Stock, treasury Stock or Stock
purchased on the open market.  

 

ARTICLE 6

ELIGIBILITY

 

6.1.GENERAL.  Awards may be granted only to Eligible Participants.  Incentive
Stock Options may be granted only to Eligible Participants who are employees of
the Company or a Parent or Subsidiary as defined in Section 424(e) and (f) of
the Code.  Eligible Participants who are service providers to an Affiliate may
be granted Options or SARs under this Plan only if the Affiliate qualifies as an
“eligible issuer of service recipient stock” within the meaning of
§1.409A-1(b)(5)(iii)(E) of the final regulations under Code Section 409A.  

 

ARTICLE 7

STOCK OPTIONS

 

7.1.GENERAL.  The Committee is authorized to grant Options to Participants on
the following terms and conditions:

 

(a)EXERCISE PRICE.  The exercise price per Share under an Option shall be
determined by the Committee, provided that the exercise price for any Option
(other than an Option issued as a substitute Award pursuant to Section 13.10)
shall not be less than the Fair Market Value as of the Grant Date.

 

(b)PROHIBITION ON REPRICING.  Except as otherwise provided in Section 14.1, the
exercise price of an Option may not be reduced, directly or indirectly by
cancellation and regrant or otherwise, without the prior approval of the
stockholders of the Company.

 

(c)TIME AND CONDITIONS OF EXERCISE.  The Committee shall determine the time or
times at which an Option may be exercised in whole or in part, subject to
Section 7.1(e).  The Committee shall also determine the performance or other
conditions, if any, that must be satisfied before all or part of an Option may
be exercised or vested.  

 

(d)PAYMENT.  The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, Shares, or other property (including “cashless exercise”
arrangements), and the methods by which Shares shall be delivered or deemed to
be delivered to Participants.  

 

(e)EXERCISE TERM.  Except for Nonstatutory Options granted to Participants
outside the United States, no Option granted under the Plan shall be exercisable
for more than ten years from the Grant Date.  

 

(f)NO DEFERRAL FEATURE.  No Option shall provide for any feature for the
deferral of compensation other than the deferral of recognition of income until
the exercise or disposition of the Option.

 

9

 

 

--------------------------------------------------------------------------------

 

(g)NO DIVIDEND EQUIVALENTS.  No Option shall provide for Dividend Equivalents.

 

7.2.INCENTIVE STOCK OPTIONS.  The terms of any Incentive Stock Options granted
under the Plan must comply with the requirements of Section 422 of the Code.  If
all of the requirements of Section 422 of the Code are not met, the Option shall
automatically become a Nonstatutory Stock Option.

 

ARTICLE 8

STOCK APPRECIATION RIGHTS

 

8.1.GRANT OF Stock Appreciation Rights.  The Committee is authorized to grant
Stock Appreciation Rights to Participants on the following terms and conditions:

 

(a)RIGHT TO PAYMENT.  Upon the exercise of a SAR, the Participant to whom it is
granted has the right to receive, for each Share with respect to which the SAR
is being exercised, the excess, if any, of:

 

(1)The Fair Market Value of one Share on the date of exercise; over

 

(2)The base price of the SAR as determined by the Committee, which shall not be
less than the Fair Market Value of one Share on the Grant Date.

 

(b)PROHIBITION ON REPRICING.  Except as otherwise provided in Section 14.1, the
base price of a SAR may not be reduced, directly or indirectly by cancellation
and regrant or otherwise, without the prior approval of the stockholders of the
Company.

 

(c)EXERCISE TERM.  Except for SARs granted to Participants outside the United
States, no SAR shall be exercisable for more than ten years from the Grant Date.

 

(d)NO DEFERRAL FEATURE.  No SAR shall provide for any feature for the deferral
of compensation other than the deferral of recognition of income until the
exercise or disposition of the SAR.

 

(e)NO DIVIDEND EQUIVALENTS.  No SAR shall provide for Dividend Equivalents.

 

(f)OTHER TERMS.

 

(1) All SARs shall be evidenced by an Award Notification.  Subject to the
limitations of this Article 8, the terms, methods of exercise, methods of
settlement, form of consideration payable in settlement, and any other terms and
conditions of any SAR shall be determined by the Committee at the time of the
grant of the Award and shall be reflected in the Award Notification.

 

(2) Stock Appreciation Rights shall not be granted unless and until Shares are
listed on a national securities exchange:

 

10

 

 

--------------------------------------------------------------------------------

 

ARTICLE 9

RESTRICTED STOCK, RESTRICTED STOCK UNITS

AND DEFERRED STOCK UNITS

 

9.1.GRANT OF RESTRICTED STOCK, RESTRICTED STOCK UNITS AND DEFERRED STOCK
UNITS.  The Committee is authorized to make Awards of Restricted Stock,
Restricted Stock Units or Deferred Stock Units to Participants in such amounts
and subject to such terms and conditions as may be selected by the
Committee.  An Award of Restricted Stock, Restricted Stock Units or Deferred
Stock Units shall be evidenced by an Award Notification setting forth the terms,
conditions, and restrictions applicable to the Award.

 

9.2.ISSUANCE AND RESTRICTIONS.  Restricted Stock, Restricted Stock Units or
Deferred Stock Units shall be subject to such restrictions on transferability
and other restrictions as the Committee may impose (including, without
limitation, limitations on the right to vote Restricted Stock or the right to
receive dividends on the Restricted Stock).  These restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, upon the satisfaction of performance goals or otherwise, as the
Committee determines at the time of the grant of the Award or
thereafter.  Except as otherwise provided in an Award Notification or any
special Plan document governing an Award, the Participant shall have all of the
rights of a stockholder with respect to the Restricted Stock, and the
Participant shall have none of the rights of a stockholder with respect to
Restricted Stock Units or Deferred Stock Units until such time as Shares of
Stock are paid in settlement of the Restricted Stock Units or Deferred Stock
Units.  Unless otherwise provided in the applicable Award Notification, awards
of Restricted Stock will be entitled to full dividend rights and any dividends
paid thereon will be paid or distributed to the holder when the dividends are
paid to the Company’s stockholders.

 

9.3.FORFEITURE.  Except as otherwise determined by the Committee at the time of
the grant of the Award or thereafter, upon termination of Continuous Status as a
Participant during the applicable restriction period or upon failure to satisfy
a performance goal during the applicable restriction period, Restricted Stock or
Restricted Stock Units that are at that time subject to restrictions shall be
forfeited.

 

9.4.DELIVERY OF RESTRICTED STOCK.  Shares of Restricted Stock shall be delivered
to the Participant at the time of grant either by book-entry registration or by
delivering to the Participant, or a custodian or escrow agent (including,
without limitation, the Company or one or more of its employees) designated by
the Committee, a stock certificate or certificates registered in the name of the
Participant.  If physical certificates representing shares of Restricted Stock
are registered in the name of the Participant, such certificates must bear an
appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock.

 

ARTICLE 10

PERFORMANCE AWARDS

 

10.1.GRANT OF PERFORMANCE AWARDS.  The Committee is authorized to grant any
Award under this Plan, including cash-based Awards, with performance-based
vesting criteria, on such terms and conditions as may be selected by the
Committee.  The Committee shall have the complete discretion to determine the
number of Performance Awards granted to each Participant and to designate the
provisions of such Performance Awards as provided in Section 4.3.  All
Performance Awards shall be evidenced by an Award Notification or a written
program established by the Committee, pursuant to

11

 

 

--------------------------------------------------------------------------------

 

which Performance Awards are awarded under the Plan under uniform terms,
conditions and restrictions set forth in such written program.

 

10.2.PERFORMANCE GOALS.  The Committee may establish performance goals for
Performance Awards which may be based on any criteria selected by the
Committee.  Such performance goals may be described in terms of Company-wide
objectives or in terms of objectives that relate to the performance of the
Participant, an Affiliate or a division, region, department or function within
the Company or an Affiliate. If the Committee determines that a change in the
business, operations, corporate structure or capital structure of the Company or
the manner in which the Company or an Affiliate conducts its business, or other
events or circumstances render performance goals to be unsuitable, the Committee
may modify such performance goals in whole or in part, as the Committee deems
appropriate.  If a Participant is promoted, demoted or transferred to a
different business unit or function during a performance period, the Committee
may determine that the performance goals or performance period are no longer
appropriate and may (i) adjust, change or eliminate the performance goals or the
applicable performance period as it deems appropriate to make such goals and
period comparable to the initial goals and period, or (ii) make a cash payment
to the participant in an amount determined by the Committee.  

 

ARTICLE 11

DIVIDEND EQUIVALENTS

 

11.1.GRANT OF DIVIDEND EQUIVALENTS.  Except as provided in Sections 7.1(g) and
8.1(e), the Committee is authorized to grant Dividend Equivalents with respect
to Awards granted hereunder, subject to such terms and conditions as may be
selected by the Committee; provided that Dividend Equivalents shall not be
granted unless and until Shares are listed on a national securities
exchange.  Dividend Equivalents shall entitle the Participant to receive
payments equal to dividends with respect to all or a portion of the number of
Shares subject to an Award, as determined by the Committee.  The Committee may
provide that Dividend Equivalents be paid or distributed when accrued or be
deemed to have been reinvested in additional Shares, or otherwise
reinvested.  Unless otherwise provided in the applicable Award Notification,
Dividend Equivalents will be paid or distributed no later than the 15th day of
the 3rd month following the later of (i) the calendar year in which the
corresponding dividends were paid to stockholders, or (ii) the first calendar
year in which the Participant’s right to such Dividends Equivalents is no longer
subject to a substantial risk of forfeiture.  

 

ARTICLE 12

OTHER AWARDS

 

12.1.GRANT OF OTHER AWARDS.  The Committee is authorized, subject to limitations
under applicable law, to grant to Participants such other Awards that are
payable in, valued in whole or in part by reference to, or otherwise based on or
related to Shares, as deemed by the Committee to be consistent with the purposes
of the Plan, including without limitation, Rodin Income OP Interests, membership
interests in a Subsidiary or operating partnership, Shares awarded purely as a
“bonus” and not subject to any restrictions or conditions, convertible or
exchangeable debt securities, other rights convertible or exchangeable into
Shares, and Awards valued by reference to book value of Shares or the value of
securities of or the performance of specified Parents or Subsidiaries.  The
Committee shall determine the terms and conditions of such Awards. For purposes
of calculating the number of Shares underlying an Other Award relative to the
total number of Shares of Stock reserved and available for issuance under
Section 5.1 hereof, the Committee shall establish in good faith the maximum
number of Shares to which a grantee of such Other Award may be entitled upon
fulfillment of all applicable conditions set forth in the relevant Award
Notification, including vesting, accretion factors, conversion ratios, exchange
ratios and the like. If and when any such conditions are no longer capable of
being met,

12

 

 

--------------------------------------------------------------------------------

 

in whole or in part, the number of Shares underlying such Other Award shall be
reduced accordingly by the Committee and the related Shares shall be added back
to the Shares of Stock available for issuance under the Plan.  The Committee may
require that Other Awards be held through a limited partnership, or similar
“look-through” entity, and the Committee may require such limited partnership or
similar entity to impose restrictions on its partners or other beneficial owners
that are not inconsistent with the provisions of this Section 12.1. The
provisions of the grant of Other Awards need not be the same with respect to
each Participant.




13

 

 

--------------------------------------------------------------------------------

 

ARTICLE 13

PROVISIONS APPLICABLE TO AWARDS

 

13.1.TERM OF AWARD.  The term of each Award shall be for the period as
determined by the Committee, provided that in no event shall the term of any
Option or a Stock Appreciation Right exceed a period of ten years from its Grant
Date.

 

13.2.FORM OF PAYMENT FOR AWARDS.  At the discretion of the Committee, payment of
Awards may be made in cash, Stock, a combination of cash and Stock, or any other
form of property as the Committee shall determine.  In addition, payment of
Awards may include such terms, conditions, restrictions and/or limitations, if
any, as the Committee deems appropriate, including, in the case of Awards paid
in the form of Stock, restrictions on transfer and forfeiture
provisions.  Further, payment of Awards may be made in the form of a lump sum,
or in installments, as determined by the Committee.

 

13.3.LIMITS ON TRANSFER.  No right or interest of a Participant in any
unexercised or restricted Award may be pledged, encumbered, or hypothecated to
or in favor of any party other than the Company or an Affiliate, or shall be
subject to any lien, obligation, or liability of such Participant to any other
party other than the Company or an Affiliate.  No unexercised or restricted
Award shall be assignable or transferable by a Participant other than by will or
the laws of descent and distribution; provided, however, that the Committee may
(but need not) permit other transfers (other than transfers for value) where the
Committee concludes that such transferability (i) does not result in accelerated
taxation, (ii) does not cause any Option intended to be an Incentive Stock
Option to fail to be described in Code Section 422(b), and (iii) is otherwise
appropriate and desirable, taking into account any factors deemed relevant,
including without limitation, state or federal tax or securities laws applicable
to transferable Awards.

 

13.4.BENEFICIARIES.  Notwithstanding Section 13.3, a Participant may, in the
manner determined by the Committee, designate a beneficiary to exercise the
rights of the Participant and to receive any distribution with respect to any
Award upon the Participant’s death.  A beneficiary, legal guardian, legal
representative, or other person claiming any rights under the Plan is subject to
all terms and conditions of the Plan and any Award Notification applicable to
the Participant, except to the extent the Plan and Award Notification otherwise
provide, and to any additional restrictions deemed necessary or appropriate by
the Committee.  If no beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate.  Subject to the
foregoing, a beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Committee.

 

13.5.STOCK TRADING RESTRICTIONS.  All Stock issuable under the Plan is subject
to any stop-transfer orders and other restrictions as the Committee deems
necessary or advisable to comply with federal or state securities laws, rules
and regulations and the rules of any national securities exchange or automated
quotation system on which the Stock is listed, quoted, or traded.  The Committee
may place legends on any Stock certificate or issue instructions to the transfer
agent to reference restrictions applicable to the Stock.

 

13.6.ACCELERATION UPON DEATH OR DISABILITY.  Except as otherwise provided in the
Award Notification or any special Plan document governing an Award, upon the
termination of a person’s Continuous Status as a Participant by reason of death
or Disability:

 

(i)all of that Participant’s outstanding Options and SARs shall become fully
exercisable;  

14

 

 

--------------------------------------------------------------------------------

 

 

(ii)all time-based vesting restrictions on that Participant’s outstanding Awards
shall lapse as of the date of termination; and

 

(iii)the payout opportunities attainable under all of that Participant’s
outstanding performance-based Awards shall be deemed to have been fully earned
as of the date of termination as follows:

 

(A)if the date of termination occurs during the first half of the applicable
performance period, all relevant performance goals will be deemed to have been
achieved at the “target” level, and

 

(B)if the date of termination occurs during the second half of the applicable
performance period, the actual level of achievement of all relevant performance
goals against target will be measured as of the end of the calendar quarter
immediately preceding the date of termination, and

 

(C) in either such case, there shall be a pro rata payout to the Participant or
his or her estate within sixty (60) days following the date of termination
(unless a later date is required by Section 16.3 hereof), based upon the length
of time within the performance period that has elapsed prior to the date of
termination.  

 

To the extent that this provision causes Incentive Stock Options to exceed the
dollar limitation set forth in Code Section 422(d), the excess Options shall be
deemed to be Nonstatutory Stock Options.

 

13.7.ACCELERATION UPON A CHANGE IN CONTROL.  Except as otherwise provided in the
Award Notification or any special Plan document governing an Award, upon the
occurrence of a Change in Control, (i) all outstanding Options, SARs, and other
Awards in the nature of rights that may be exercised shall become fully
exercisable, and (ii) all time-based vesting restrictions on outstanding Awards
shall lapse.  Except as otherwise provided in the Award Notification or any
special Plan document governing an Award, upon the occurrence of a Change in
Control, the target payout opportunities attainable under all outstanding
performance-based Awards shall be deemed to have been fully earned as of the
effective date of the Change in Control based upon an assumed achievement of all
relevant performance goals at the “target” level and there shall be a pro rata
payout to Participants within thirty (30) days following the effective date of
the Change in Control based upon the length of time within the performance
period that has elapsed prior to the Change in Control.

 

13.8.ACCELERATION FOR ANY REASON.  The Committee may in its sole discretion at
any time determine that all or a portion of a Participant’s Options, SARs, and
other Awards in the nature of rights that may be exercised shall become fully or
partially exercisable, that all or a part of the time-based vesting restrictions
on all or a portion of the outstanding Awards shall lapse, and/or that any
performance-based criteria with respect to any Awards shall be deemed to be
wholly or partially satisfied, in each case, as of such date as the Committee
may, in its sole discretion, declare.  The Committee may discriminate among
Participants and among Awards granted to a Participant in exercising its
discretion pursuant to this Section 13.8.  Notwithstanding anything in the Plan,
including this Section 13.8, the Committee may not accelerate the payment of any
Award if such acceleration would violate Section 409A(a)(3) of the Code.

 

13.9.FORFEITURE EVENTS.  The Committee may specify in an Award Notification that
the Participant’s rights, payments and benefits with respect to an Award shall
be subject to reduction,

15

 

 

--------------------------------------------------------------------------------

 

cancellation, forfeiture or recoupment upon the occurrence of certain specified
events, in addition to any otherwise applicable vesting or performance
conditions of an Award. Such events shall include, but shall not be limited to,
termination of employment for Cause, violation of material Company or Affiliate
policies, breach of noncompetition, confidentiality or other restrictive
covenants that may apply to the Participant, or other conduct by the Participant
that is detrimental to the business or reputation of the Company or any
Affiliate.

 

13.10.SUBSTITUTE AWARDS.  The Committee may grant Awards under the Plan in
substitution for stock and stock-based awards held by employees of another
entity who become employees of the Company or an Affiliate as a result of a
merger or consolidation of the former employing entity with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the former employing corporation.  The Committee may direct that the
substitute awards be granted on such terms and conditions as the Committee
considers appropriate in the circumstances.

 

ARTICLE 14

CHANGES IN CAPITAL STRUCTURE

 

14.1.MANDATORY ADJUSTMENTS.  In the event of a nonreciprocal transaction between
the Company and its stockholders that causes the per-share value of the Stock to
change (including, without limitation, any stock dividend, stock split,
spin-off, rights offering, or large nonrecurring cash dividend), the
authorization limits under Section 5.1 shall be adjusted proportionately, and
the Committee shall make such adjustments to the Plan and Awards as it deems
necessary, in its sole discretion, to prevent dilution or enlargement of rights
immediately resulting from such transaction.  Action by the Committee may
include: (i) adjustment of the number and kind of shares that may be delivered
under the Plan; (ii) adjustment of the number and kind of shares subject to
outstanding Awards; (iii) adjustment of the exercise price of outstanding Awards
or the measure to be used to determine the amount of the benefit payable on an
Award; and (iv) any other adjustments that the Committee determines to be
equitable.  Notwithstanding the foregoing, the Committee shall not make any
adjustments to outstanding Options or SARs that would constitute a modification
or substitution of the stock right under Treas. Reg. Sections 1.409A-1(b)(5)(v)
that would be treated as the grant of a new stock right or change in the form of
payment for purposes of Code Section 409A.  Without limiting the foregoing, in
the event of a subdivision of the outstanding Stock (stock-split), a declaration
of a dividend payable in Shares, or a combination or consolidation of the
outstanding Stock into a lesser number of Shares, the authorization limits under
Section 5.1 shall automatically be adjusted proportionately, and the Shares then
subject to each Award shall automatically, without the necessity for any
additional action by the Committee, be adjusted proportionately without any
change in the aggregate purchase price therefor.  

 

14.2.DISCRETIONARY ADJUSTMENTS.  Upon the occurrence or in anticipation of any
corporate event or transaction involving the Company (including, without
limitation, any merger, reorganization, recapitalization, combination or
exchange of shares, or any transaction described in Section 14.1), the Committee
may, in its sole discretion, provide (i) that Awards will be settled in cash
rather than Stock, (ii) that Awards will become immediately vested and
exercisable and will expire after a designated period of time to the extent not
then exercised, (iii) that Awards will be assumed by another party to a
transaction or otherwise be equitably converted or substituted in connection
with such transaction, (iv) that outstanding Awards may be settled by payment in
cash or cash equivalents equal to the excess of the Fair Market Value of the
underlying Stock, as of a specified date associated with the transaction, over
the exercise price of the Award, (v) that performance targets and performance
periods for Performance Awards will be modified, or (vi) any combination of the
foregoing.  The Committee’s

16

 

 

--------------------------------------------------------------------------------

 

determination need not be uniform and may be different for different
Participants whether or not such Participants are similarly situated.  

 

14.3.GENERAL.  Any discretionary adjustments made pursuant to this Article 14
shall be subject to the provisions of Section 15.2.  To the extent that any
adjustments made pursuant to this Article 14 cause Incentive Stock Options to
cease to qualify as Incentive Stock Options, such Options shall be deemed to be
Nonstatutory Stock Options.

 

ARTICLE 15

AMENDMENT, MODIFICATION AND TERMINATION

 

15.1.AMENDMENT, MODIFICATION AND TERMINATION.  The Board or the Committee may,
at any time and from time to time, amend, modify or terminate the Plan without
stockholder approval; provided, however, that if an amendment to the Plan would,
in the reasonable opinion of the Board or the Committee, either (i) materially
increase the number of Shares available under the Plan, (ii) expand the types of
awards under the Plan, (iii) materially expand the class of participants
eligible to participate in the Plan, (iv) materially extend the term of the
Plan, or (v) otherwise constitute a material change requiring stockholder
approval under applicable laws, policies or regulations or the applicable
listing or other requirements of an Exchange, then such amendment shall be
subject to stockholder approval; and provided, further, that the Board or
Committee may condition any other amendment or modification on the approval of
stockholders of the Company for any reason, including by reason of such approval
being necessary or deemed advisable (i) to comply with the listing or other
requirements of an Exchange, or (ii) to satisfy any other tax, securities or
other applicable laws, policies or regulations.

 

15.2.AWARDS PREVIOUSLY GRANTED.  At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however:

 

(a)Subject to the terms of the applicable Award Notification, such amendment,
modification or termination shall not, without the Participant’s consent, reduce
or diminish the value of such Award determined as if the Award had been
exercised, vested, cashed in or otherwise settled on the date of such amendment
or termination (with the per-share value of an Option or SAR for this purpose
being calculated as the excess, if any, of the Fair Market Value as of the date
of such amendment or termination over the exercise or base price of such Award);

 

(b)The original term of an Option or SAR may not be extended without the prior
approval of the stockholders of the Company;

 

(c)Except as otherwise provided in Section 14.1, the exercise price of an Option
or SAR may not be reduced, directly or indirectly, without the prior approval of
the stockholders of the Company; and

 

(d)No termination, amendment, or modification of the Plan shall adversely affect
any Award previously granted under the Plan, without the written consent of the
Participant affected thereby.  An outstanding Award shall not be deemed to be
“adversely affected” by a Plan amendment if such amendment would not reduce or
diminish the value of such Award determined as if the Award had been exercised,
vested, cashed in or otherwise settled on the date of such amendment (with the
per-share value of an Option or SAR for this purpose being calculated as the
excess, if any, of the Fair Market Value as of the date of such amendment over
the exercise or base price of such Award).

17

 

 

--------------------------------------------------------------------------------

 

 

15.3.COMPLIANCE AMENDMENTS.  Notwithstanding anything in the Plan or in any
Award Notification to the contrary, the Board may amend the Plan or an Award
Notification, to take effect retroactively or otherwise, as deemed necessary or
advisable for the purpose of conforming the Plan or Award Notification to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder.  By accepting an Award under
this Plan, a Participant agrees to any amendment made pursuant to this Section
15.3 to any Award granted under the Plan without further consideration or
action.

 

ARTICLE 16

GENERAL PROVISIONS

 

16.1.RIGHTS OF PARTICIPANTS.  

 

(a)No Participant or any Eligible Participant shall have any claim to be granted
any Award under the Plan.  Neither the Company, its Affiliates nor the Committee
is obligated to treat Participants or Eligible Participants uniformly, and
determinations made under the Plan may be made by the Committee selectively
among Eligible Participants who receive, or are eligible to receive, Awards
(whether or not such Eligible Participants are similarly situated).

 

(b)Nothing in the Plan, any Award Notification or any other document or
statement made with respect to the Plan, shall interfere with or limit in any
way the right of the Company or any Affiliate to terminate any Participant’s
employment or status as an officer, or any Participant’s service as a director,
at any time, nor confer upon any Participant any right to continue as an
employee, officer, or director of the Company or any Affiliate, whether for the
duration of a Participant’s Award or otherwise.

 

(c)Neither an Award nor any benefits arising under this Plan shall constitute an
employment contract with the Company or any Affiliate and, accordingly, subject
to Article 15, this Plan and the benefits hereunder may be terminated at any
time in the sole and exclusive discretion of the Committee without giving rise
to any liability on the part of the Company or any of its Affiliates.

 

(d)No Award gives a Participant any of the rights of a stockholder of the
Company unless and until Shares are in fact issued to such person in connection
with such Award.

 

16.2.WITHHOLDING.  The Company or any Affiliate shall have the authority and the
right to deduct or withhold, or require a Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation) required by law to be withheld with respect to
any exercise, lapse of restriction or other taxable event arising as a result of
the Plan.  With respect to withholding required upon any taxable event under the
Plan, the Committee may, at the time the Award is granted or thereafter, require
or permit that any such withholding requirement be satisfied, in whole or in
part, by withholding from the Award Shares having a Fair Market Value on the
date of withholding equal to the minimum amount (and not any greater amount)
required to be withheld for tax purposes, all in accordance with such procedures
as the Committee establishes.  All such elections shall be subject to any
restrictions or limitations that the Committee, in its sole discretion, deems
appropriate.

 

18

 

 

--------------------------------------------------------------------------------

 

16.3. SPECIAL PROVISIONS RELATED TO SECTION 409A OF THE CODE.  

 

(a)General.  It is intended that the payments and benefits provided under the
Plan and any Award shall either be exempt from the application of, or comply
with, the requirements of Section 409A of the Code.  The Plan and all Award
Notifications shall be construed in a manner that effects such
intent.  Nevertheless, the tax treatment of the benefits provided under the Plan
or any Award is not warranted or guaranteed.  Neither the Company, its
Affiliates nor their respective directors, officers, employees or advisers shall
be held liable for any taxes, interest, penalties or other monetary amounts owed
by any Participant or other taxpayer as a result of the Plan or any Award.

 

(b)Definitional Restrictions. Notwithstanding anything in the Plan or in any
Award Notification to the contrary, to the extent that any amount or benefit
that would constitute non-exempt “deferred compensation” for purposes of Section
409A of the Code would otherwise be payable or distributable, or a different
form of payment (e.g., lump sum or installment) would be effected, under the
Plan or any Award Notification by reason of the occurrence of a Change in
Control, or the Participant’s Disability or separation from service, such amount
or benefit will not be payable or distributable to the Participant, and/or such
different form of payment will not be effected, by reason of such circumstance
unless the circumstances giving rise to such Change in Control, Disability or
separation from service meet any description or definition of “change in control
event”, “disability” or “separation from service”, as the case may be, in
Section 409A of the Code and applicable regulations (without giving effect to
any elective provisions that may be available under such definition).  This
provision does not prohibit the vesting of any Award upon a Change in Control,
Disability or separation from service, however defined.  If this provision
prevents the payment or distribution of any amount or benefit, such payment or
distribution shall be made on the next earliest payment or distribution date or
event specified in the Award Notification that is permissible under Section 409A
of the Code.  If this provision prevents the application of a different form of
payment of any amount or benefit, such payment shall be made in the same form as
would have applied absent such designated event or circumstance.

 

(c)Allocation Among Possible Exemptions.  If any one or more Awards granted
under the Plan to a Participant could qualify for any separation pay exemption
described in Treas. Reg. Section 1.409A-1(b)(9), but such Awards in the
aggregate exceed the dollar limit permitted for the separation pay exemptions,
the Company (acting through the Committee) shall determine which Awards or
portions thereof will be subject to such exemptions.

 

(d)Six-Month Delay in Certain Circumstances.  Notwithstanding anything in the
Plan or in any Award Notification to the contrary, if any amount or benefit that
would constitute non-exempt “deferred compensation” for purposes of Section 409A
of the Code would otherwise be payable or distributable under this Plan or any
Award Notification by reason of a Participant’s separation from service during a
period in which the Participant is a Specified Employee (as defined below),
then, subject to any permissible acceleration of payment by the Committee under
Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii)
(conflicts of interest), or (j)(4)(vi) (payment of employment taxes):

 

(i) the amount of such non-exempt deferred compensation that would otherwise be
payable during the six-month period immediately following the Participant’s
separation from service will be accumulated through and paid or provided on the
first day of the seventh month following the Participant’s separation from
service (or, if the Participant dies during such period, within 30 days after
the Participant's death) (in either case, the “Required Delay Period”), and

 

19

 

 

--------------------------------------------------------------------------------

 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Plan, the term “Specified Employee” has the meaning given
such term in Section 409A of the Code and the final regulations thereunder,
provided, however, that, as permitted in such final regulations, the Company’s
Specified Employees and its application of the six-month delay rule of
409A(a)(2)(B)(i) of the Code shall be determined in accordance with rules
adopted by the Board or any committee of the Board, which shall be applied
consistently with respect to all nonqualified deferred compensation arrangements
of the Company, including this Plan.

 

16.4.UNFUNDED STATUS OF AWARDS.  The Plan is intended to be an “unfunded” plan
for incentive and deferred compensation.  With respect to any payments not yet
made to a Participant pursuant to an Award, nothing contained in the Plan or any
Award Notification shall give the Participant any rights that are greater than
those of a general creditor of the Company or any Affiliate.  This Plan is not
intended to be subject to ERISA.

 

16.5.RELATIONSHIP TO OTHER BENEFITS.  No payment under the Plan shall be taken
into account in determining any benefits under any pension, retirement, savings,
profit sharing, group insurance, welfare or benefit plan of the Company or any
Affiliate unless provided otherwise in such other plan.

 

16.6.EXPENSES.  The expenses of administering the Plan shall be borne by the
Company and its Affiliates.

 

16.7.TITLES AND HEADINGS.  The titles and headings of the Sections in the Plan
are for convenience of reference only, and in the event of any conflict, the
text of the Plan, rather than such titles or headings, shall control.

 

16.8.GENDER AND NUMBER.  Except where otherwise indicated by the context, any
masculine term used herein also shall include the feminine; the plural shall
include the singular and the singular shall include the plural.

 

16.9.FRACTIONAL SHARES.  No fractional Shares shall be issued and the Committee
shall determine, in its discretion, whether cash shall be given in lieu of
fractional Shares or whether such fractional Shares shall be eliminated by
rounding up or down.

 

16.10.GOVERNMENT AND OTHER REGULATIONS.  

 

(a)Notwithstanding any other provision of the Plan, no Participant who acquires
Shares pursuant to the Plan may, during any period of time that such Participant
is an affiliate of the Company (within the meaning of the rules and regulations
of the Securities and Exchange Commission under the 1933 Act), sell such Shares,
unless such offer and sale is made (i) pursuant to an effective registration
statement under the 1933 Act, which is current and includes the Shares to be
sold, or (ii) pursuant to an appropriate exemption from the registration
requirement of the 1933 Act, such as that set forth in Rule 144 promulgated
under the 1933 Act.

 

(b)Notwithstanding any other provision of the Plan, if at any time the Committee
shall determine that the registration, listing or qualification of the Shares
covered by an Award upon any Exchange or under any foreign, federal, state or
local law or practice, or the consent or

20

 

 

--------------------------------------------------------------------------------

 

approval of any governmental regulatory body, is necessary or desirable as a
condition of, or in connection with, the granting of such Award or the purchase
or receipt of Shares thereunder, no Shares may be purchased, delivered or
received pursuant to such Award unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any condition not acceptable to the Committee.  Any Participant receiving or
purchasing Shares pursuant to an Award shall make such representations and
agreements and furnish such information as the Committee may request to assure
compliance with the foregoing or any other applicable legal requirements.  The
Company shall not be required to issue or deliver any certificate or
certificates for Shares under the Plan prior to the Committee’s determination
that all related requirements have been fulfilled.  The Company shall in no
event be  obligated to  register

any securities pursuant to the 1933 Act or applicable state or foreign law or to
take any other action in order to cause the issuance and delivery of such
certificates to comply with any such law, regulation or requirement.

 

16.11.GOVERNING LAW.  To the extent not governed by federal law, the Plan and
all Award Notifications shall be construed in accordance with and governed by
the laws of the State of Maryland.

 

16.12.ADDITIONAL PROVISIONS.  Each Award Notification may contain such other
terms and conditions as the Committee may determine; provided that such other
terms and conditions are not inconsistent with the provisions of the Plan.

 

16.13.NO LIMITATIONS ON RIGHTS OF COMPANY.  The grant of any Award shall not in
any way affect the right or power of the Company to make adjustments,
reclassification or changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.  The Plan shall not restrict the authority of the Company,
for proper corporate purposes, to draft or assume awards, other than under the
Plan, to or with respect to any person.  If the Committee so directs, the
Company may issue or transfer Shares to an Affiliate, for such lawful
consideration as the Committee may specify, upon the condition or understanding
that the Affiliate will transfer such Shares to a Participant in accordance with
the terms of an Award granted to such Participant and specified by the Committee
pursuant to the provisions of the Plan.

 

16.14.INDEMNIFICATION.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him or her in connection with or resulting from any
claim, action, suit, or proceeding to which he or she may be a party or in which
he or she may be involved by reason of any action taken or failure to act under
the Plan and against and from any and all amounts paid by him or her in
settlement thereof, with the Company’s approval, or paid by him or her in
satisfaction of any judgment in any such action, suit, or proceeding against him
or her, provided he or she shall give the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf, unless such loss, cost, liability, or
expense is a result of his or her own willful misconduct or except as expressly
provided by statute.  The foregoing right of indemnification shall not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s charter or bylaws, as a matter of law, or
otherwise, or any power that the Company may have to indemnify them or hold them
harmless.

 

********************

 




21

 

 

--------------------------------------------------------------------------------

 

The foregoing Long Term Incentive Plan was adopted by the Board on March 21,
2018, and by the stockholders on April 10, 2018.

 

 

 

 

22

 

 